DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claim(s) 1-4 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (JP 6344315 B2)(The following remarks are made with respect to the English translation, mailed herewith) in view of Kameyama (JP 3474345 B2)(The following remarks are made with respect to the English translation, mailed herewith).
Regarding claim 1, Kondo discloses a decurling device comprising:
a rotary body (32; see figure 4; and page 5 of the translation, 3rd full paragraph);
an endless correction belt (63; see figure 4; and page 7, 6th paragraph) configured to correct curl of a recording medium (5; see page 6, 5th full paragraph) passing between the rotary body and the correction belt (see page 6, 5th full paragraph); and
a pressure contact unit (41c; see figure 4; and page 5, 3rd full paragraph) disposed inside the correction belt, an opposite surface (surface of shaft of 41c pressed by 45; see figure 4) of the pressure contact unit to the rotary body being supported by a support unit (45; see figure 4; and page 5, 1st full paragraph) so as to be in pressure contact with the rotary body, wherein
... .

Kondo does not disclose the highlighted limitations:
a center portion, in an axial direction of the rotary body, of at least one of a contact portion of the pressure contact unit or a contact portion of the support unit further protrudes toward the other of the contact portion of the pressure contact unit and the contact portion of the support unit than both end portions thereof.
Kameyama discloses a center portion, in an axial direction of a rotary body, of a pressure contact unit (81; see figure 8; and page 7, paragraphs 7-9) further protrudes toward an opposing member than both end portions thereof.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Kondo such that the pressure contact unit (41c) protruded further at it center than at its axial ends, similarly to item 81 of Kameyama, so the sheet can be kept in the axial center position while being decurled, as suggested by Kameyama (see page 7, 9th paragraph).

Regarding claim 2, this combination of references further teaches the decurling device according to claim 1, wherein
the contact portion of the pressure contact unit with the support unit protrudes toward the support unit (this follows from the modification in the rejection of claim 1).
Regarding claim 3, this combination of references further teaches the decurling device according to claim 2, wherein
the center portion, in the axial direction of the rotary body, of the contact portion of the pressure contact unit is formed in a linear shape (see figure 8 of Kameyama).
Regarding claim 4, this combination of references does not teach the highlighted limitations:
the contact portion of the pressure contact unit with the support unit protrudes stepwise along the axial direction of the rotary body.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination such that the contact portion of the pressure contact unit with the support unit protruded stepwise along the axial direction of the rotary body, because it has been held that a mere change in shape of a component is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 11, this combination of references further teaches an image forming apparatus (1; see Kondo, figure 1; and page 2 of the translation, paragraphs 2-3) comprising:
an image forming unit (13; see figure 1; and page 2, paragraph 6) configured to form an image on a recording medium;
... ; and
the decurling device according to claim 1 (see the foregoing rejection of claim 1).

This combination of references does not teach the highlighted limitation:
a fixing unit configured to fix the image onto the recording medium.
Examiner takes official notice that it is well-known and common knowledge to include a drying unit in an inkjet printer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to further modify the combination to include a drying unit, because such a modification would have combined prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 416, 82 USPQ2d at 1395.
Examiner considers a drying unit to meet the claimed “fixing unit configured to fix the image onto the recording medium”. 

Regarding claims 12-14, see the foregoing rejection of claim 11.  Note that these claims appear to be identical to claim 11 except for their dependence.









Allowable Subject Matter
Claims 5-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest, "the pressure contact unit comprises a first pressure contact portion ... downstream in a moving direction of the recording medium, and a second pressure contact portion ... upstream ...", in combination with the remaining claim elements as set forth in claim 5, and claims 6-8 and 15-18 depending therefrom.
The prior art does not disclose or suggest, "the support unit comprises a sheet metal that has ... L-shaped cross section and that is ... on a back surface side of the pressure contact unit", in combination with the remaining claim elements as set forth in claim 9, and claims 10 and 19-20 depending therefrom.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sasaki et al. (2017/0129725) includes two components (72 and 82) similar to Applicant's invention, but is not a decurling device.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/GEOFFREY T EVANS/Examiner, Art Unit 2852